DETAILED CORRESPONDENCE

	Applicant’s amendment and response received on 2/4/21 has been entered. Claims 20 and 32-35 have been canceled, and new claims 36-38 have been added. Claims 1-3, 5, 8, 10-12, 14, 17, 19, 21-22, 24, 27, 29-31, and 36-38 remain pending and under examination.  The present application is being examined under the pre-AIA  first to invent provisions. An action on the merits follows.
Those sections of Title 35, US code, not included in this action can be found in a previous office action. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 8, 10-12, 14, 17, 19, 21-22, 24, 27, 29-31, and 36-38 are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claims 1, 10, and 29 have been amended to recite the limitation, “wherein the CAR contributes to constitutive secretion of IL-2 and extensive proliferation of the transduced T cell…..”.  The term “extensive” is a relative term of degree. However, the specification does not define what constitutes “extensive” proliferation, i.e. what level of proliferation, length of proliferation etc. qualifies as “extensive” proliferation. In the absence of any such definition, the metes and bounds of what may be considered “extensive” proliferation cannot be determined. 
In the interests of compact prosecution, “extensive” proliferation has been interpreted as any level of proliferation. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 8, 10-12, 14, 17, 19, 21-22, 24, 27, 29-31, and 36-38 are newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a lentiviral vector comprising and EF-1 promoter operably linked to a nucleic acid sequence encoding a CAR comprising either an anti-Met or anti-mesothelin (SS1) antibody extracellular binding domain, an IgG4 hinge domain, and both the CD28 and CD3 zeta intracellular signaling domains, and a T cell transduced with said lentiviral vector, where the T cell exhibits proliferation in the absence of ligand, exogenous cytokines or feeder cells for more than 10 days up to 90 days, does not reasonably provide enablement for said lentiviral vectors or T cells where the constitutive promoter is not EF-1, where the hinge is not IgG4, and where the costimulatory signaling domain is not CD28.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
The claims as written read broadly on lentiviral vectors encoding a CAR which comprise any hinge domain and any costimulatory domain, and which are expressed using any constitutive promoter other than the CMV promoter. The claims further recite a functional limitation which recites that introduction of the lentiviral vector in a T cell and expression of the CAR in the T cell results in constitutive secretion of IL-2 and extensive proliferation of the transduced T cell in the absence of ligand, exogenous cytokine or feeder cells. 
The specification, however, teaches that extended/constitutive proliferation of CAR T cells in the absence of ligand, exogenous cytokines or feeder cells was unexpected, limited to lentiviral transduced T cells expressing CAR with specific structural features- an anti-Met or anti-mesothelin (SS1) antibody extracellular domain, an IgG4 hinge domain, and both the CD28 and CD3 zeta intracellular signaling domains, and was further specifically characterized as proliferation for more than 10 days up to 90 days (specification, pages 68-69). The specification in Figure 2A and 2D demonstrates that T cells expressing a CD19CAR comprising either the IgG4 or CD8alpha hinge region and the CD28 and CD3 zeta intracellular signaling domains proliferate for 10 days, then exhibit declining proliferation leading to cell death at 20 days, whereas T cells expressing an anti-c-Met CAR or anti-mesothelin CAR with an IgG4 hinge and CD28 and CD3 zeta signal domains maintained proliferation for at least 60 and up to 90 days (specification, page 69, and Figure 2A and 2D). The nature of the hinge region appears to be significant to the unexpected phenotype as the c-Met CAR with a CD8alpha hinge domain did not exhibit increased proliferation whereas the c-Met CAR with the IgG4 hinge did (specification, Figures 2B and 2C). The specification indicates that the results obtained with the specific anti-c-Met and SS1 (mesothelin) CAR comprising the CD28 and CD3zeta signaling domains was unexpected as the prior art has demonstrated ligand  and cytokine dependent proliferation of T cells expressing CAR, including CAR with CD28 and CD3 zeta signaling domains (specification, page 75). Note that page 75 cites a substantial number of publications in the prior art which teach ligand dependent proliferation of CAR T cells. The specification further teaches that aside from the structure of the CAR, the means of expression of the CAR in the T cell are crucial to the unexpected phenotype, including lentiviral expression and the use of the high expressing EF-1 promoter (specification, page 76). Finally, the specification indicates that sustained signaling through the CD28 cytosolic domain is responsible for constitutive IL-2 expression (specification, page 77). Thus, the specification itself provides detailed guidance for structural features required for generating the unexpected phenotype of prolonged T cell proliferation and IL-2 expression in the absence of ligand, exogenous cytokines, and feeder cells which include the use of a lentiviral vector, an EF-1 promoter, and a CAR comprising anti-Met, or anti-mesothelin extracellular domain, an IgG4 hinge domain, and both the CD28 and CD3 zeta intracellular signaling domains. The specification does not identify any other constitutive promoter which has the same high level of expression as EF-1, or identify which of the numerous costimulatory intracellular signaling domains known the art can be substituted for the CD28 intracellular signaling domain in the disclosed CAR and achieve the same unexpected phenotype. In particular, since the specification itself clearly points to the CD28 intracellular signaling domain as being responsible for the phenotype of constitutive/prolonged IL-2 secretion, the skilled artisan would not have predicted that other costimulatory signaling domains could be substituted for the CD28 intracellular signaling domain.  
Thus,  based on the state of the prior art, which taught ligand and/or cytokine dependent proliferation of CAR T cells including T cells expressing CAR comprising various ligand specific antibody extracellular binding domains and both the CD28 and CD3 zeta intracellular domains, the specific teachings of the specification and data from the working examples, particularly Figure 2A-2D, which clearly demonstrate essential structural features for CAR which are capable of generating the unexpected claimed functional property of ligand, cytokine, and feeder cell free CAR T cell proliferation and IL-2 expression, and further clearly identifies elements necessary for the unexpected functional properties, including the EF-1 promoter, the IgG4 hinge, and the presence of the both the CD28 and CD3 zeta intracellular signaling domains, and the breadth of the claims, it would have required undue experimentation to practice the full scope of the invention as claimed. 

Claim Rejections - 35 USC § 103

The rejection of previously pending claims 1-3, 5, 10-12, 14, 19-22, 24, and 29-35 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Singh et al. (2008) Cancer Res., Vol. 68(8), 2961-2971, in view of U.S. Patent 7,354,762 (April 8, 2008) , hereafter referred to as Jensen, and Ang et al. (2009) Mol. Ther. Vol. 17(Supp. 1), pp. S25-S26, is withdrawn in view of applicant’s cancellation of the claims or amendments to the claims which now recite a lentiviral vector encoding the CAR and further recite that functional property of T cells expressing the CAR exhibiting constitutive secretion of IL-2 and extensive proliferation of the transduced T cell in the absence of ligand, exogenous cytokine or feeder cells. 

Double Patenting

The rejection of claims 1-3, 5, 10-12, 14, 19-22, 24, and 29-32 on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US Patent No.  9,714,278, hereafter referred to as the ‘278 patent, in view of Singh et al. (2008) Cancer Res., Vol. 68(8), 2961-2971 is withdrawn in view of applicant’s amendments to the claims. 

No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633